Citation Nr: 1611417	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  15-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for coronary artery disease, to include as due to Agent Orange exposure.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

3. Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1955 to November 1958 and December 1961 to July 1977.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). These claims were previously denied by the Board in October 2015. The Veteran appealed to the Court of Appeals for Veterans Claims (the Court). In January 2016, the Court remanded the claims pursuant to the parties' Joint Motion for Remand (JMR).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving the benefit of the doubt in the Veteran's favor, he served in Republic of Vietnam and/or the inland waters of Vietnam.

2. The Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam. 

3. The Veteran's diagnoses of coronary artery disease and diabetes mellitus, type II, are presumptively related to his herbicide exposure. 

4. The Veteran is as likely as not in need of the regular aid and attendance of another person due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for coronary artery disease have been met. 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2. The criteria for service connection for diabetes mellitus, type II, have been met. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

3. The criteria for special monthly compensation based on the need for regular aid and attendance of another person are met. 38 C.F.R. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 252 (1999).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including coronary artery disease and diabetes mellitus, type II, shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). Veterans who served in the Republic of Vietnam during the Vietnam Era (from February 28, 1961, to May 7, 1975) are presumed exposed to herbicides under 38 C.F.R. § 3.307(a)(6). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran submitted a June 2002 report by Dr. C.F. showing that the Veteran has a diagnosis of coronary artery disease, status post angioplasty repair in approximately 1996. The Veteran's VA treatment records show that he has a diagnosis of diabetes mellitus, type II.

The Veteran's military personnel records show that the served on Board the U.S.S. Finch from May 1966 to June 1967. The VA Ship List indicates that the Finch entered inland Qui Nhon Bay in January 1966 and December 1967. The Veteran has also stated that his service in the fall and winter of 1966 took into the inland waters and land mass of Vietnam while servicing patrol craft. The Veteran has also submitted two buddy statements: one from a fellow serviceman who stated he had knowledge of the Veteran's servicing of swift boats and one from the commanding officer of the Finch who stated that the Veteran had likely been sent on an excursion into Vietnam sometime in the fall or winter of 1966. Upon consideration of the above, the Board will resolve all doubt in the Veteran's favor and concluded that the Veteran at least as likely as not, went ashore in Vietnam during his period of service on the Finch. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, the Veteran is presumed to have been exposed to herbicides during service.

Therefore, service connection for coronary artery disease and diabetes mellitus, type II, is granted on a presumptive basis.  

Aid and Attendance

The Veteran claims entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person. This matter is governed by provisions of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if as the result of service-connected disability, the veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of  regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 U.S.C.A. § 3.350(b). Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person: 

(1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Entitlement to the SMC benefits sought requires that the conditions described be due to service-connected disability. In this case, the Veteran is service-connected for aphakia, right eye; bilateral hearing loss; bilateral tinnitus; coronary artery disease; and diabetes mellitus, type II. Dr. A.J. examined the Veteran in June 2013 and completed a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Aid and Attendance. Dr. A. J. noted that the Veteran could not prepare his own meals, needed assistance bathing and tending to other hygiene needs. Dr. A. J. stated that the Veteran would benefit from nursing home care. Dr. A. J. noted that the Veteran reported problems timing medication and required help from his spouse to manage his financial affairs. Dr. A. J. listed the Veteran's coronary artery disease as being one of the main factors limiting his ability to maintain his own hygiene. 

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to SMC based on the need for the regular aid and attendance of another person is warranted.


ORDER

Service connection for coronary artery disease is granted.

Service connection for diabetes mellitus, type II, is granted.

Entitlement to SMC based on the need for the regular aid and attendance of another person is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


